UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number0-22405 Information Analysis Incorporated (Exact Name of Registrant as Specified in Its Charter) Virginia 54-1167364 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11240 Waples Mill Road Suite 201 Fairfax, Virginia 22030 (703)383-3000 (Address including zip code, and telephone number, including area code, of principal executive offices) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 ofRegulationS-Tduring the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” inRule12b-2of the Exchange Act. Large accelerated filero Accelerated filero Non-acceleratedfilero Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined inRule12b-2of the Exchange Act). YesoNoþ As of November 8, 2011, 11,196,760 shares of common stock, par value $0.01 per share, of the registrant were outstanding. Information Analysis Incorporated Third Quarter 2011 INFORMATION ANALYSIS INCORPORATED FORM 10-Q Index Page Number PART I. FINANCIAL INFORMATION Item 1.
